PER CURIAM:
Mark Davis, M.D., appeals the district court’s order denying his motion for default judgment and dismissing his civil action in regard to a peer review process against all defendants. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Davis v. Knipp, No. 1:07-cv-00388-JFM, 2007 WL 1308843 (D. Md. filed May 1, 2007; entered May 2, 2007). We dispense with oral *827argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.